PER CURIAM.
Petitioner seeks a writ of mandamus to compel the trial court to grant him credit for time served in the Floyd County Jail in Rome, Georgia. In support of his claim, petitioner has proffered a letter on official stationery from the records custodian of the Floyd County Jail indicating that the petitioner “was incarcerated in the Floyd Co. Jail, Rome, Ga. for Palm Beach Co., Fl. from 8-13-79 until 9-1-79, when he was released to Palm Beach Co., FI.” (Emphasis supplied.)
Section 921.161(1), Florida Statutes (1981), requires that a defendant be given credit for time spent in the county jail prior to the imposition of sentence. Osteen v. State, 406 So.2d 1239 (Fla. 2d DCA 1981) and Zulla v. State, 404 So.2d 202 (Fla. 2d DCA 1981), hold that where properly documented, credit for all time spent in foreign jails should be given.
Accordingly, we remand to the trial court for resentencing, with instructions that if necessary, an evidentiary hearing be conducted to resolve any challenge raised to the validity of the documentation offered in support of petitioner’s claim.
LETTS, BERANEK and HURLEY, JJ., concur.